Citation Nr: 1741580	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for Morton's neuroma of the left foot (a left foot disability).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory disability, to include rhinitis and chronic sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to July 1995 and on periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between the years 1986 and 2003, to include verified periods from December 1985 to November 1986 and December 1995 to March 1996.  She served in the Operation Desert Storm area of responsibility from March 30, 1995 to June 29, 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet App 1 (2009) and the diagnoses assigned to the symptoms the Veteran has referred to as chronic sinusitis, the Board recharacterized that issue on appeal as entitlement to service connection for a respiratory disability, to include rhinitis and chronic sinusitis.    

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, remand is required to afford the Veteran additional VA examinations and opinions and to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration

Records

The Veteran asserted at her November 2016 Travel Board hearing that her claims file is incomplete in that service treatment records (STRs) and service personnel records, including multiple Department of Defense Form 214s (DD-214s), are missing.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of her claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The record reflects that VA has made reasonable efforts to obtain STRs and separation documents.  In August 2010, the RO requested the Veteran's complete STRs and separation documents from the National Personnel Records Center, the Personnel Information Exchange System, and the St. Louis Missouri Records Management Center.  These agencies could not locate all of the records.  In a May 2011 letter, the Veteran was informed of the unavailability of some STRs and verification of dates of military service.  The Veteran subsequently reported that she has submitted all the records she has, to include at her hearing with the undersigned.  

While Reserve point summaries have been obtained detailing most of the Veteran's service, the Board finds it would be helpful to obtain Leave and Earning Statements to ensure that all dates of service can be properly determined.  

Hearing Loss and Tinnitus

The Veteran's service treatment records are silent for any complaints, treatment, or a diagnosis of hearing loss or tinnitus.  Notwithstanding the foregoing, the Veteran has reported that she experienced excessive noise in the form of aircraft and machinery in her military occupational specialty (MOS) as an Air Force cargo specialist, and her MOS is confirmed in her military personnel files.  The Board finds the Veteran's account of noise exposure during service to be credible as it is consistent with her MOS, and thus finds it likely that the Veteran was exposed to loud noise during her military service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran was afforded a VA examination for hearing loss and tinnitus in July 2012.  While puretone testing and speech recognition scores indicated some degree of hearing loss, the Veteran was not found to have hearing loss for VA purposes under 38 C.F.R. § 3.385.  As such, service connection was not warranted at that time absent a present disability.  See 38 U.S.C.A. § 1131.  The VA examiner was also asked to address any relationship between the in-service noise exposure and the Veteran's tinnitus.  The examiner noted that since there were no reports of tinnitus in service and her hearing was within normal limits upon examination, acoustic trauma or permanent threshold shift was not supported.  As such, and coupled with the fact that the Veteran's tinnitus did not have its onset until three years prior to examination, the examiner opined that it was less likely than not that the current tinnitus was related to the noise exposure during service. 

At her Travel Board hearing before the undersigned VLJ in November 2016, however, the Veteran stated that her hearing loss had worsened since the September 2012 VA examination four years earlier.  As such, a new examination is necessary to determine if she now has a hearing loss disability.  

In addition, and inasmuch as the September 2012 VA examiner's opinion regarding the etiology of the Veteran's tinnitus was predicated on an absence of hearing loss for VA purposes, the Board finds the issues inextricably intertwined and both must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Respiratory Disability

Upon VA examination in June 2012, the Veteran was noted as having a history of rhinitis and chronic sinusitis.  The Veteran reported these had been recurring problems for the previous 20 to 25 years and that she believed that continued exposure to aircraft fumes throughout service had worsened the condition, however the examiner noted documentation of these conditions beginning only in the 1990s.  As such, the examiner held that an etiological opinion as to whether the Veteran's respiratory disability had its onset in service would be speculative absent better in-service documentation.  Further, in its denial of the Veteran's service connection claim, the RO held that in-service treatment for her respiratory complaints were not during periods of active duty.  

The Board notes, however, that the Veteran asserted at her Travel Board hearing in November 2016 that her respiratory problems began in basic training at Lockland Air Force Base (AFB), a period of active duty.  Indeed, a December 1985 service treatment record from Lockland AFB notes the Veteran as complaining of a number of symptoms, including sinus pain.  Additionally, a September 8, 1998 service treatment record shows an assessment of allergic rhinitis.  Reserve point summaries verify the Veteran was on a period of "Active duty other" at that time.  As the incident of sinus pain was not referenced in the VA examiner's opinion, a new VA examiner's opinion as to the etiology of the Veteran's respiratory disability, to include whether it was aggravated by the Veteran's asserted exposure to aircraft fumes, must be obtained.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Left Knee, Shoulder, and Foot Disabilities

The Veteran asserts she has left knee, shoulder, and foot disabilities as a result of her military service.  While a left knee disability has been diagnosed, the record does not contain a diagnosis for the reported shoulder pain.  Importantly, one of the Veteran's DD-214s verifies that she served in the Operation Desert Storm area of responsibility from March 30, 1995 to June 29, 1995.  VA may award service connection for certain disabilities occurring in Persian Gulf War veterans, including disability due to an undiagnosed illness.  38 C.F.R. § 3.317 (2016).  Given the above, the Board finds that further examination is necessary regarding the Veteran's orthopedic complaints.  

Regarding the left foot, the Board additionally notes that the Veteran's private treatment records reflect a left foot disability, to include Morton's neuroma.  The Veteran asserted at her Travel Board hearing that this disability began in boot camp after sustaining an injury and a stress fracture was diagnosed.  The record does contain a January 1986 service treatment record where the Veteran complained of left foot edema and pain.  A stress fracture was assessed.  Additionally, service treatment records in August and September 1998 show a diagnosis of neuroma.  As noted above, Reserve point summaries indicate this was during a period of "Active duty other."  A medical opinion was obtained regarding the left foot in September 2012.  However, the rationale for the negative opinion is somewhat unclear and does not account for the service records noted above.  In addition, the examiner stated the current left foot problem (Morton's neuroma) was "basically undiagnosed but is in the realm of [rheumatology]."  Further opinion is necessary to clarify the nature and etiology of the foot disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to her claims.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  Obtain copies of Leave and Earning Statements for the entirety of Veteran's reserve service.  

3.  After the above actions have been completed to the extent possible, schedule the Veteran for a VA audiological examination.  The examiner is asked to address the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current hearing loss disability that had its onset during military service or is otherwise causally or etiologically related to her military service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has tinnitus that had its onset during military service or is otherwise causally or etiologically related to her military service or caused or aggravated by her hearing loss.

The examiner should consider the Veteran's lay statements regarding exposure to noise from aircraft and machinery.  The Board again notes that noise exposure has been conceded. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Obtain a medical opinion as to the etiology of the Veteran's respiratory disabilities.  If the examiner determines that an additional examination is necessary before rendering an opinion, such should be scheduled.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disabilities, including rhinitis and chronic sinusitis, onset during military service or are otherwise causally or etiologically related to the Veteran's military service.  The examiner should also reexamine the Veteran's contention that her respiratory disabilities were aggravated beyond their normal progression by exposure to aircraft fumes during service.

In offering the opinion, the examiner should consider the December 1985 service treatment record noting the Veteran's complaint of sinus pain as well as the September 8, 1998 service treatment record showing an assessment of allergic rhinitis (during a period of "Active duty other").  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for a VA examination to assess her orthopedic complaints, to include whether they are due to an undiagnosed illness.  The examiner is asked to address the following:

a) List all diagnosed disorders of the left knee, left shoulder, and left foot.  

b) If there is no diagnosis for the left knee, left shoulder, or left foot, provide an opinion as to whether there are objective indications of chronic disability of that part due to an undiagnosed illness.

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

c) For each diagnosed disability of the left knee, left shoulder, and left foot, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset during service or is otherwise causally or etiologically related to service.
    
d) Opine as to whether or not Morton's neuroma constitutes a diagnosed disability.  

In offering the opinion, the examiner should consider the January 1986 service treatment noting the Veteran's complained of left foot edema and pain, and subsequent diagnosis of a stress fracture, as well as the August and September 1998 service treatment records showing a diagnosis of neuroma (during a period of "Active duty other").  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


